Citation Nr: 1612791	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-25 073A	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right ankle disability has been received.

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran had periods of active duty in the United States Army from January 1993 to January 1996 and September 1999 to September 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO in St. Petersburg, Florida denied a petition to reopen a previously denied claim for service connection for a right ankle disability.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.  

As regards characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the previously denied claim.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 138 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Board has now characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with her claim.  All documents in both databases were viewed in their entirety by the Board.  The Board notes that after the issuance of the May 2014 SOC, new documents relevant to the Veteran's claim were added to her VBMS file.  The agency of original jurisdiction (AOJ) will have the opportunity to consider such evidence in adjudicating the claim for service connection, on the merits, on remand.

The Board's decision reopening  the claim for service connection for a right ankle disability is set forth below.  The claim for  service connection for a right ankle disability, on the merits, is addressed in the Remand following the Order; this matter is being remanded  to the AOJ.  VA will notify the Veteran when further action, on his  part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided  have been accomplished.

2.  In a September 2004 rating decision, the RO denied service connection for a right ankle disability; although notified of the denial and of her appellate rights via a September 2004 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the September 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

 1.  The RO's September 2004 denial of service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  As additional evidence received since the RO's September 2004 denial is new and material, the criteria for reopening the claim for service connection for a right ankle disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen the previously denied claim for service connection for right ankle disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  To prevail on a claim for service connection, the following three elements must be satisfied: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

By way of background, the Veteran filed a claim for service connection for a right ankle disability in June 2004.  See VA Form 21-4138, 1 (June 30, 2004) (VBMS).  At the time the AOJ initially adjudicated the claim, the evidence then of record consisted of the Veteran's application for compensation and pension (VA Form 21-526) and service treatment records (STRs) from January 1993 to January 1996 and September 1999 to September 2002.  See Rating Decision, 2 (Sept. 21, 2004) (VBMS).

Although the Veteran's STRs document a diagnosis of a right ankle sprain and tendonitis with contusion, this only provided evidence for the second element of service connection (in-service incurrence or aggravation of a disease or injury).  The evidence failed to support the other elements necessary to prevail on a claim for service connection, namely, the existence of a present disability.  Consequently, in September 2004, the RO denied the claim for service connection for a right ankle disability on the basis a current disability was not shown.  

Although the Veteran was notified of the denial of the right ankle claim and of her appellate rights via a September 2004 letter, she did not file a notice of disagreement with respect to that denial.  See 38 C.F.R. § 20.201 (2015).  Moreover, no evidence relevant to the Veteran's right ankle claim or from the time of her military service was received with the one-year period after notice of the September 2004 denial.  See 38 C.F.R. § 3.156(b) and (c).  .  Therefore, the RO's September 2004 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed a petition to reopen her claim in January 2011.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 272, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Pertinent evidence added to the claims file since the September 2004 rating decision includes VA treatment records, lay statements, and the report of a June 2011 VA examination.  This evidence is "new" in that it was not before the RO at the time of the September 2004 denial and is not duplicative or cumulative of the evidence previously of record.  

This new evidence, specifically, the VA treatment records dated from January 2011 to March 2014, reflect  a diagnoses of ankle arthritis.  See VA Treatment Records, 1, 3, 7, 10, 14-15, and 17-21 (May 5, 2014) (Virtual VA); see also VA Treatment Records, 1-5, 7, and 10 (Apr. 25, 2013) (Virtual VA).  Although the diagnosis of ankle arthritis arose from a complaint of bilateral ankle pain, the Veteran's post-service VA treatment records indicate she experiences right ankle pain, wears a right ankle brace, and specifically note her "ankle pain [is] worse in the right."  See VA Treatment Records, 1, 3, 7, 10, 14-15, and 17-21 (May 5, 2014) (Virtual VA); see also VA Treatment Records, 1-5, 7, and 10 (Apr. 25, 2013) (Virtual VA) (emphasis added).  

The evidence is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, the existence of a current right ankle disability, and-given the in-service evidence previously considered-the possibility of a nexus between the current disability and service.   See Shedden, supra.  While the Veteran's medical treatment records do not definitively indicate whether this ankle arthritis is present in both ankles or unique to the right or the left ankle, the Board finds that the above described evidence, at the very least, triggers the VA's duty to assist by providing a VA examination.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, as new and material evidence has been properly submitted, the Board concludes that the criteria for reopening the claim for service connection for a right ankle disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a right ankle disability has been received, to this limited extent, the appeal is granted.



REMAND

To avoid any prejudice to the Veteran, remand of the now reopened claim for service connection for initial AOJ consideration is warranted.  The Board also finds that further development of the claim is warranted.  

The Veteran underwent a VA examination in June 2011.  A nexus opinion was not provided because the examiner determined that a current right ankle disability was not present.  See VA examination report, 6 (June 17, 2011) (VBMS).

Additional VA treatment records received after the June 2011 VA examination show diagnoses of "ankle arthritis" but do not specify whether the diagnoses pertain to the right or left ankle.  See VA Treatment Records, 1, 3, 7, 10, 14-15, and 17-21 (May 5, 2014) (Virtual VA); see also VA Treatment Records, 1-5, 7, and 10 (Apr. 25, 2013) (Virtual VA).  

Given the above, the Board finds that while evidence sufficient to reopen to reopen the claim has been received, the evidence does not provide sufficient medical information to resolve the claim for service on the merits.  Therefore, a VA examination to obtain information as to diagnosis, and opinion as to etiology- based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-state rationale-is  needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the AOJ should arrange for the Veteran to undergo VA examination of her right ankle, with appropriate testing (to include x-rays).  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the appointment(s)-preferably, any notice(s) of appointment(s)-sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for service connection, on the merits, explaining that she has a full one-year period to respond.  See U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) treatment records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed VCAA prior to adjudicating the claim remaining on appeal.
 
Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period).

2.  If the Veteran responds, assist her with obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records / responses should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and / or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of her right ankle by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND and any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for any right ankle disability, to include arthritis. 

If so, for each such diagnosed disability, examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  (a) had its onset during service; (b) if arthritis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to the Veteran's military service, to include the in service assessments of right ankle sprain and tendonitis with contusion and chronic pain noted therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to include  the Veteran's competent assertions as to the nature, onset and continuity of right ankle  symptoms. 

All examinations findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the appointment(s)-preferably, any notice(s) of appointment(s)-sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for right ankle disability.

If the Veteran fails without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that received since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


